Citation Nr: 1030216	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim to establish basic eligibility for legal entitlement to VA 
benefits, to include a one time payment from the Filipino 
Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.  In that 
decision, the RO denied what it characterized as a claim for 
legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.  The basis for the denial was the 
appellant's lack of basic eligibility for legal entitlement to VA 
benefits.  As this was the basis for the prior denials of the 
appellant's claims as discussed below, the Board will first 
address whether new and material evidence has been received to 
reopen a claim to establish basic eligibility for legal 
entitlement to VA benefits.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996) (Board has a duty to address whether new 
and material evidence has been received subsequent to prior Board 
denial, regardless the RO's actions in this regard).


FINDINGS OF FACT

1.  In a June 2006 decision, the Board denied the appellant's 
application to reopen a claim to establish legal entitlement to 
VA benefits.

2.  In October 2006 and February 2008, the Board denied the 
appellant's motions for reconsideration of its June 2006 
decision.

3.  In November 2008, United States Court of Appeals for Veterans 
Claims (the Court) affirmed the Board's November 2006 decision.  

4.  The evidence associated with the claims file since the 
Board's June 2006 denial is cumulative or redundant and does not 
relate to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The Board's June 2006 decision denying the application to 
reopen a claim to establish legal entitlement to VA benefits is 
final.  38 U.S.C.A. §§ 7103(a), 7104(a), 7252, 7291, 7292 (West 
2002); Fed. Cir. Rule 4(a)(1)(B); 38 C.F.R §§ 20.1100(a) (2009).

2.  Evidence received since the June 2006 decision is not new and 
material, and the claim to establish basic eligibility for legal 
entitlement to VA benefits is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law. See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, the facts are 
not in dispute; instead, resolution of the application is wholly 
dependent on interpretation of the applicable laws and 
regulations pertaining to basic eligibility for legal entitlement 
to VA benefits.  The VCAA is therefore inapplicable and need not 
be considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Generally, a Board decision is final unless the Chairman of the 
Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 
7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Generally, in order to receive VA (live) benefits, there must be 
proof of Veteran status.  Regardless of the particular benefit 
sought, if Veteran status is not established, the claimed benefit 
fails as a matter of law.  In this case, there are prior claims 
for benefits which were denied because the appellant did not have 
Veteran status.  Although he now claims a different benefit, the 
fact remains that there are prior determinations that the 
appellant did not have veteran status.  Such determinations are 
final.  The issue before the Board is whether there is new and 
material evidence to reopen the prior decisions regarding 
recognition of veteran status for VA benefits.

The Board denied the appellant's application to reopen his claim 
for legal entitlement to VA benefits in June 2006.  His claim for 
basic eligibility for VA benefits had previously been denied by 
the Board in February 2002.

The appellant filed motions for reconsideration which the Board 
denied in October 2006 and February 2008.  The appellant appealed 
to the Court, which affirmed the Board's decision in a November 
11, 2008 single judge memorandum decision.  The appellant did not 
appeal the Court's decision to the Federal Circuit, and the 
Court's November 11, 2008 affirmance of the Board's June 2006 
decision became final on January 11, 2009, 60 days after entry of 
the adverse appellate decision.  See 38 C.F.R. §§ 7291(a), 7292; 
Fed. Cir. R. 4(a)(1)(B).

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
Veteran.  The term "Veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in the 
service of the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized by 
the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, will not be 
deemed to have been active military, naval, or air service except 
for specified benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  38 
U.S.C.A. § 107(a) (West 2002).  Under 38 C.F.R. § 3.40, certain 
service with the Commonwealth Army of the Philippines, with the 
Philippine Scouts, and guerilla service is included for VA 
benefits purposes.  These include service of persons enlisted 
under section 14, Public Law 190, 79th Congress (Act of October 
6, 1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department. A 
copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA is required to request verification of service from 
the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision. The Court has held 
that findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon the 
VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Section 1002(j)(2) of the law also provides that 
VA will administer its provisions in a manner consistent with VA 
law including the definitions in 38 U.S.C.A. § 101 except to the 
extent otherwise provided in the statute.

The above summaries of the law and regulations as to what service 
constitutes active service for purposes of establishing veteran 
status reflect that, in order to qualify for compensation under 
the Filipino Veterans Equity Compensation law, a claimant must 
meet requirements that are included in the requirements under the 
law and regulations in effect prior to passage of this law.  
Thus, in order to show entitlement to a one time payment from the 
Filipino Veterans Equity Compensation Fund, a claimant must 
satisfy the criteria required for establishing basic eligibility 
for legal entitlement to VA benefits that were in effect at the 
time of the most recent prior denial of the appellant's claim.  
As the appellant has previously been denied compensation because 
he failed to satisfy the basic eligibility requirements for legal 
entitlement to VA benefits, his current claim must be treated as 
an application to reopen the decision regarding veteran status.

The evidence before the Board at the time of its June 2006 denial 
included the following.

A March 1998 response from the U.S. Army Reserve Personnel Center 
(ARPERCEN) that indicated that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces

A copy of a December 1947 certificate of honorable discharge from 
the Construction Corps of the Philippines noted that such 
certificate was awarded to the appellant as a testimonial of 
honest and faithful service in the Army of the United States.

An undated pass noted that the appellant was authorized to enter 
the area of Luzon Prison.  It was reported that the signature of 
the pass holder was void after December 1948.

A June 1952 certificate from the Armed Forces of the Philippines 
certified that the appellant completed a course of training and 
was assigned to B Co. 1st ECB ECQ.

A December 1989 affidavit from G. D., indicated that he was an 
officer and served in G Company, 2nd Battalion, 14th Infantry, 
and that the appellant served with him in that outfit. It was 
reported that the appellant was part of a mass discharge without 
benefit of compensation and that he was not duly processed by the 
United States Army during the demobilization period.

Private treatment records dated from November 1990 to January 
1998 showed that the appellant was treated for several disorders.

Numerous affidavits and joint affidavits from other individuals 
dated in January 1990, April 1990, May 1991, and April 1993, and 
November 2001, also reported that the appellant served in G 
Company, 2nd Battalion, 14th Infantry.

Multiple statements of the appellant indicating that he served in 
G Company, 2nd Battalion, 14th Infantry and that he had 
recognized guerilla service.

Private treatment records referring to treatment for several 
disorders and dated from December 1990 to October 2005.

In its June 2006 decision, the Board found it had not received 
new and material evidence since its prior, February 2002 denial 
of the appellant's claim because the United States service 
department's (i.e., the ARPERCEN's) communications that failed to 
verify the alleged service are binding on the VA, the service 
department has determined that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces, and the appellant had not submitted evidence that 
contradicted the service department's finding or otherwise showed 
the type of service necessary for VA benefits.  The evidence 
received since the Board's June 2006 denial similarly does not 
contradict the service department's prior finding or show the 
type of service necessary for VA benefits.

That evidence includes documents duplicative of the above 
documents, as well as the appellant's birth certificate, a 
Republic of the Philippines Office of Senior Citizen Affairs 
identification card, and a copy of the transcript of the Board 
hearing held in connection with the claim denied by the Board in 
June 2006.   As these documents are either duplicative or do not 
contradict, or even address, the service department finding of a 
lack of service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces, they are cumulative or redundant and do not 
relate to the basis of the Board's prior denial.  Consequently, 
new and material evidence has not been received to reopen the 
claim to establish basic eligibility for legal entitlement to VA 
benefits, to include a one time payment from the Filipino 
Veterans Equity Compensation Fund.

The Board notes that the United States Court of Appeals for the 
Federal Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008) (in the context of a Dependency and Indemnity 
Compensation claim), that where service department certification 
of a veteran's active service is required, an appellant is 
entitled to submit and receive consideration of new evidence 
concerning such service by the relevant service department.  The 
Federal Circuit in Capellan held that it was a violation of VA's 
duty to assist not to request service department review of 
additional or new documents or evidence provided by an appellant 
concerning a Veteran's active service after the initial service 
department certification.  See Capellan, 539 F.3d at 1380-81. The 
Federal Circuit further held that "the correct interpretation of 
the governing statues and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.  Here, however, the 
appellant has not provided additional or new document concerning 
his service.  Consequently, Capellan is inapplicable. 

For the foregoing reasons, the evidence received since the most 
recent, June 2006 Board denial of the appellant's claim to 
establish basic eligibility for legal entitlement to VA benefits 
is not new and material as it does not relate to the service 
department's prior finding of lack of service entitling him to 
basic eligibility for legal entitlement to VA benefits.  
Consequently, the application to reopen the previously denied 
claim for such eligibility, which would include eligibility for a 
one time payment from the Filipino Veterans Equity Compensation 
Fund, must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The application to reopen a claim to establish basic eligibility 
for legal entitlement to VA benefits, to include a one time 
payment from the Filipino Veterans Equity Compensation Fund, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


